                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


IN THE MATTER OF THE COMPLAINT OF                 )
GATEWAY DREDGING AND                              )
CONTRACTING LLC FOR EXONERATION                   )           Case No. 4:21CV337 JCH
FROM, OR LIMITATION OF, LIABILITY.                )


                                MEMORANDUM AND ORDER

       This matter is before the Court on Claimant’s Motion to Dissolve Injunction, filed May 12,

2021. (ECF No. 14). The motion is fully briefed and ready for disposition.

                                        BACKGROUND

       On March 12, 2021, John Castloo, an employee of Plaintiff Gateway Dredging and

Contracting LLC (“Gateway” or “Plaintiff”), suffered a fatal injury while working aboard the

barge BV1. (Complaint, ECF No. 1, ¶ 4). At the time of Castloo’s injury, the BV1 was located

on the Missouri River at approximately Mile 28. (Id.).

       On March 17, 2021, Gateway, as owner or owner pro hac vice of the barge BV1, brought

this action seeking exoneration from, or limitation of, liability under the Limitation of Shipowners’

Liability Act, 46 U.S.C. § 30501 et seq. and Rule F of the Supplemental Rules for Admiralty and

Maritime Claims. (Compl., ¶¶ 1, 2). Gateway alleges that Castloo’s death “was neither caused

nor contributed to be caused by any fault, error, omission, negligence, unseaworthiness, or other

fault of Gateway or the BV1, nor any person or entity for which Gateway or the BV1 is

responsible.” (Id., ¶ 6). Gateway further alleges that Castloo’s death “was occasioned and

occurred without fault of Gateway and without privity or knowledge of Gateway.” (Id., ¶ 7).

       Gateway believes that the value of the BV1, including its rigging, equipment, freight (if

any), and appurtenances, on March 12, 2021, did not exceed the sum of $940,000.00. (Compl., ¶
9). Gateway calculates this sum by combining the $350,000.00 insured value of the BV1 with the

$590,000.00 insured value of a Komatsu PC-490 excavator that was aboard the BV1 on that date.

(Id.).

         On March 30, 2021, Gateway provided security in this amount in the form of a Letter of

Undertaking provided by its insurer, RLI Insurance Company. (ECF No. 6). That same day,

Gateway filed a Motion for Order Approving Security, Directing Issuance of Notice, and

Restraining Suits pursuant to Rule F. (ECF No. 7). The Court granted the motion on March 31,

2021, and issued an order 1) approving the security for value; 2) issuing notice to all potential

claimants to file claims related to the incident by May 30, 2021; and 3) enjoining the

commencement or further prosecution of any action or proceeding against Gateway or the barge

BV1 in connection with the incident on March 12, 2021, until the hearing and determination of

this proceeding. 1 (ECF No. 8).

         On May 12, 2021, Claimant Amanda Castloo, surviving spouse of Jonathan Castloo,

answered the Complaint, and filed a Claim for Maritime Wrongful Death on behalf of herself and

the decedent’s surviving children. (ECF Nos. 11, 13). That same day, Claimant filed a Motion to

Dissolve the Injunction entered on March 31, 2021. (ECF No. 14). Claimant provided stipulations

in support of her motion, that she claims are sufficient to warrant dissolution of the injunction.

(ECF No. 14-1). In its response, filed June 2, 2021, Plaintiff urges that Claimant’s motion must

be denied because (a) she has not established that she is the personal representative of the

decedent’s estate, i.e., the only person with standing to pursue a maritime wrongful death claim,




1
 In its Complaint, Gateway alleges it is not aware of any lawsuit being filed against it as a result
of the events of March 12, 2021. (Compl., ¶ 5).
                                                2
and (b) her stipulations are inadequate to protect Gateway’s rights under the Limitation Act. (ECF

No. 18).

                                           DISCUSSION

        “The Limitation of Vessel Liability Act allows the owner of a vessel to limit the amount

of its liability for a maritime incident to the value of the vessel and its pending freight.” In the

Matter of the Complaint of SCF Lewis and Clark Fleeting LLC, Case No. 4:21CV244 CDP, 2021

WL 2209323, at *1 (E.D. Mo. Jun. 1, 2021) (citing 46 U.S.C. § 30505(a)). “While 28 U.S.C. §

1331(1) does grant to the federal district courts exclusive jurisdiction over suits brought pursuant

to the Limitation Act, see Ex Parte Green, 286 U.S. 437, 439-40, 52 S.Ct. 602, 76 L.Ed. 1212

(1931), the same statute also ‘sav[es] to suitors in all cases all other remedies to which they are

entitled.’” Riverway Harbor Serv., St. Louis, Inc. v. Bridge & Crane Inspection, Inc., 263 F.3d

786, 791 (8th Cir. 2001) (quoting 28 U.S.C. § 1331(1)). Hence, “two jurisdictional possibilities”

are presented: “shipowners desire exclusive federal jurisdiction to limit their liability and avoid

encountering a jury trial, and claimants seek ‘other remedies’ such as jury trials in state court.” Id.

(citing cases).

        Seeking to resolve this tension and conflict, federal courts have recognized that, in two

kinds of limitation cases, claimants are permitted to pursue their remedies in a forum of their

choosing. See Universal Towing Co. v. Barrale, 595 F.2d 414, 418 (8th Cir. 1979). The first

exception concerns cases where the limitation fund exceeds the total of all claims. Id. (citing

cases). This exception is not at issue here. The second exception, which is at issue here, “exists

if there is only one claim which exceeds the value of the fund.” Id. (citing cases). 2 Where one of




2
 Plaintiff acknowledges that assuming Claimant can demonstrate she is the personal representative
of decedent’s estate, she would be the only lawful claimant in this matter.
                                                3
these two exceptions applies, “it is an abuse of the court’s discretion to fail to dissolve the

injunction against other legal proceedings, and thus deprive a claimant of his choice of forum.”

Valley Line Co. v. Ryan, 771 F.2d 366, 373 (8th Cir. 1985) (citations omitted). See also Langnes

v. Green, 282 U.S. 531, 541, 51 S.Ct. 243, 75 L.Ed. 520 (1931) (“To retain the cause would be to

preserve the right of the shipowner, but to destroy the right of the suitor in the state court to a

commonlaw remedy; to remit the cause to the state court would be to preserve the rights of both

parties. The mere statement of these diverse results is sufficient to demonstrate the justice of the

latter course....”).

        Moreover, in order that the shipowner’s right to limit its liability is preserved in accordance

with the Act, a claimant must file certain stipulations with the district court before the injunction

may be dissolved. Specifically, a claimant must: “(1) concede that the district court has exclusive

jurisdiction to determine all issues relating to the shipowner’s right to limit its liability, including

determination of the value of the limitation fund; and (2) waive any right to claims of res judicata

based on a judgment from another forum.” In the Matter of the Complaint of Osage Marine

Services, Inc., Case No. 4:15CV856 ERW, 2015 WL 5178021, at *2 (E.D. Mo. Sep. 4, 2015)

(internal quotation marks and citations omitted). See also Magnolia Marine Transport Co., Inc.

v. Laplace Towing Corp., 964 F.2d 1571, 1575 (5th Cir. 1992) (citations omitted) (“Upon the

claimant’s filing sufficient stipulations, the admiralty court should allow the claimant to proceed

even when the claim exceeds the limitation fund.”); Riverway Harbor, 263 F.3d at 792 (citation

omitted) (“As long as a claimant stipulates to exclusive federal jurisdiction for limitation of

liability purposes, that claimant may also pursue any other claims dealing with exoneration from

liability in state court pursuant to the saving to suitors clause.”).




                                                    4
       Pursuant to Fed.R.Civ.P. Supp. Rule F, this Court has issued an injunction, which provides

as follows: “IT IS FURTHER ORDERED, since Gateway has posted approved security for the

value of its interest in the barge BV1, that the institution or prosecution of any suits, actions or

legal proceedings of any nature or description whatsoever in any court whatsoever, against

Gateway or the barge BV1 in respect of any claim arising out of or connected with the incident on

March 12, 2021, at approximately Mile 28 on the Missouri River, are hereby stayed and restrained,

except in this proceeding, until the hearing and determination of this proceeding.” (ECF No. 8, P.

2).

       The question currently before the Court thus is a narrow one--whether or not to lift the

injunction so that Claimant may proceed with her claims in a forum of her choosing. In order to

decide, the Court must consider whether Claimant’s stipulations are adequate to preserve

“exclusive federal jurisdiction for limitation of liability purposes” (Riverway Harbor, 263 F.3d at

792), such that Claimant may proceed in the forum of her choosing pursuant to the saving to suitors

clause. For the reasons below, the Court finds Plaintiff’s stipulations are inadequate and her

motion to dissolve the injunction must be denied.

       Claimant has filed the following stipulations in support of her Motion to Dissolve

Injunction:

       1. This Honorable Court has sole and exclusive jurisdiction on all matters relating
          to Plaintiff’s right to seek limitation of liability, as distinct from exoneration, in
          this admiralty court.
       2. This Honorable Court has the sole and exclusive jurisdiction to determine the
          amount of the limitation fund.
       3. Claimant stipulates that any state court or other action of any kind to be filed
          by Claimant or on behalf of Claimant, decedent’s Estate, and any beneficiaries,
          will have no res judicata effect with regard to plaintiff’s right to seek limitation
          of liability, as distinct from exoneration, reserving issues of limitation of
          liability exclusively to this Court.
       4. Claimant stipulates that any Judgment resulting from any state court or other
          action of any kind, including but not limited to a Jones Act/General Maritime
                                                  5
            Law personal injury and/or death claim, that exceeds the limitation fund
            ultimately set by this Court will not be acted upon by Claimant pending this
            Court’s determination of all issues relevant to the limitation of liability. More
            specifically, Claimant stipulates that she will not execute on any state court
            judgment pending resolution by this Court of plaintiff’s claim to limitation of
            liability.

(ECF No. 14-1).

        Gateway has lodged a series of objections to Claimant’s stipulations, asserting for various

reasons that they are insufficient. The Court will address Gateway’s objections in turn.

        Plaintiff first asserts that Claimant is not qualified to pursue a claim for decedent’s death

or seek dissolution of this Court’s injunction in the first instance, because she has not submitted

proof that she is the personal representative of her late husband’s estate. Claimant responds that

Plaintiff’s argument improperly conflates the issue of who is the correct party to sue, with who is

the appropriate party to move for dissolution of the injunction. Claimant further maintains that

this Court’s injunction potentially prohibits her from filing a petition to be appointed personal

representative.

        Upon consideration, the Court will permit Claimant to proceed with her effort to have the

injunction dissolved. The Court’s decision is influenced by the procedural posture of this case.

As noted above, decedent suffered his fatal injury on March 12, 2021. Gateway filed its Complaint

in this Court seeking exoneration from or limitation of liability on March 17, 2021, a mere five

days after the incident. Under these circumstances, the Court will not prohibit Claimant from

seeking to dissolve the injunction merely because she did not seek personal representative status

in the brief interim between the incident and Plaintiff’s filing. This portion of Plaintiff’s objections

will therefore be overruled.

        Plaintiff next asserts that Claimant’s limitation of liability stipulations are inadequate to

protect Gateway’s rights under the Limitation Act.            Specifically, Plaintiff complains that
                                                   6
Claimant’s first stipulation acknowledges only that this Court has sole and exclusive jurisdiction

on all matters relating to Plaintiff’s right to seek limitation of liability, as distinct from exoneration,

and her third stipulation acknowledges only that any state court or other action of any kind to be

filed by Claimant or on behalf of Claimant, decedent’s Estate, and any beneficiaries, will have no

res judicata effect with regard to Plaintiff’s right to seek limitation of liability, as distinct from

exoneration.

        The Eighth Circuit addressed the issue of limitation versus exoneration in Riverway

Harbor, holding as follows:

        The Supreme Court [in Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438, 121
        S.Ct. 993, 148 L.Ed.2d 931 (2001)], recognizing the inherent conflict between the
        saving to suitors clause and the Limitation Act, balanced the two competing
        interests by separating the liability issue from the exoneration issue. As long as a
        claimant stipulates to exclusive federal jurisdiction for limitation of liability
        purposes, that claimant may also pursue any other claims dealing with exoneration
        from liability in state court pursuant to the saving to suitors clause….
        In the present case, Webber’s stipulations fulfilled the single-claimant exception
        permitting limitation of liability and thereby satisfied the Limitation Act
        requirements. Because Riverway’s right to limit liability is thereby effectively
        protected in federal court, and the Supreme Court’s decision in Lewis does not
        require Webber to reserve to federal court the issue of Riverway’s exoneration from
        liability, the district court must dissolve the injunction against state court
        proceedings.

Riverway Harbor, 263 F.3d at 792.

        Gateway does not argue that it is entitled to exclusive federal jurisdiction over claims

involving exoneration. Instead, it maintains that Claimant’s stipulations are too ambiguous to

protect Plaintiff’s limitation of liability rights fully. In support of this assertion, Plaintiff points to

a case out of the Northern District of West Virginia, Complaint of Campbell Transportation Co.,

Inc., in which the Court held as follows:

        While it may not be necessary for a party to waive the res judicata effect of a state
        court’s findings as to exoneration, it is clear based on Supreme Court case law that
        the district court must find that the vessel owner’s right to seek limitation of liability
                                                    7
       is protected prior to lifting the injunction on the state court proceeding….[T]his
       Court is unaware of any case…where a court found that a stipulation concerning
       the waiver of a claimant’s res judicata rights that also included a clarification
       limiting such rights, adequately protected a plaintiff’s right to seek limitation of
       liability. As this Court is uncertain whether the claimants’ stipulation that clarifies
       or limits the plaintiffs’ rights will adequately protect the plaintiffs’ limitation rights,
       it finds that the clarification is improper. Therefore, this Court must deny the
       claimants’ motion to stay this action and lift the injunction against their state court
       proceedings due to this possible inadequacy. 3

Complaint of Campbell Transportation, 937 F.Supp.2d 796, 805-06 (N.D. West Va. 2013)

(internal quotation marks and citations omitted). The Court granted Claimants leave to submit

amended stipulations, however, and eventually approved the dissolution of the injunction in

Complaint of Campbell Transportation Co., Inc., Case No. 5:12CV68, 2013 WL 4478173 (N.D.

West Va. Aug. 20, 2013).

       Upon consideration of the foregoing, the Court finds that Claimant’s stipulations here, with

their carving out the issue of exoneration in the same stipulation regarding limitation of liability,

potentially are insufficient to protect Gateway’s right to limit liability. See Complaint of Campbell

Transportation, 937 F.Supp.2d at 806 (“As this Court is uncertain whether the claimants’

stipulation that clarifies or limits the plaintiffs’ rights will adequately protect the plaintiffs’

limitation rights, it finds that the clarification is improper.”). The Court will grant Claimant leave,

however, to file revised stipulations in accordance with those approved in Complaint of Campbell

Transportation and other cases in this Circuit.

       Plaintiff finally asserts that Claimant’s fourth stipulation is inadequate to protect Gateway’s

rights under the Limitation of Liability Act, because rather than state she will not act on any

judgment entered by any court until this Court enters final judgment as to all issues in this


3
  The Court did not require Claimants to provide a stipulation waiving their res judicata rights with
respect to exoneration, only an unambiguous waiver of their rights concerning limitation of
liability.
                                                 8
Limitation of Liability Act case, Claimant stipulates only that she will not act upon any judgment

that exceeds the limitation fund ultimately set by this Court. 4 (ECF No. 14-1, P. 1). Upon

consideration, the Court finds Claimant’s fourth stipulation to be sufficient, and so will overrule

this objection. See, e.g., In the Matter of the Complaint of Osage Marine Services, Inc., 2015 WL

5178021, at *4.

                                        CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Claimant’s Motion to Dissolve Injunction (ECF No. 14)

is DENIED without prejudice to refiling with stipulations drafted in accordance with this Court’s

findings. Should Claimant choose to file such amended stipulations, she must do so on or before

July 23, 2021.



Dated this 8th Day of July, 2021.



                                                 /s/ Jean C. Hamilton
                                                 UNITED STATES DISTRICT JUDGE




4
 Claimant does continue to stipulate that she “will not execute on any state court judgment pending
resolution by this Court of plaintiff’s claim to limitation of liability.” (See ECF No. 14-1, P. 2
(emphasis added)).
                                                 9
